DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings lack suitable descriptive legends.  Descriptive legends are being required for reference designators 2.10, 3.10, 4.10, 7.40, 7.50, and 7.51. Examiner suggests descriptive legend such as “entropy source”.  See 37 CRF 1.84(o).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to because claim limitations an “aggregation component”, and a “distribution component” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The broadest reasonable interpretation of these claim elements is the structure, material or acts described in the specification as performing the entire claim function and equivalents. See MPEP 2181. The specification fails to provide an adequate description of these limitations in the form of the structure, material, or acts to perform the claimed function. See rejection under 35 USC 112(b) below for further details as to the description requirement.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are the “aggregation component” and the “distribution component” in claim 13.  Although, the claim does not use the nonce term “means”, the term “component” has been interpreted as a generic placeholder for means, and the claim is modified by functional language without reciting sufficient structure to perform the claimed function.  Claims 14-20 further inherit this interpretation based on dependency.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or 
Claim 13 limitations an “aggregation component”, and a “distribution component” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to provide an adequate description of the structure, material, and acts to perform the claimed functions of these limitations. See rejection under 35 USC 112(b) below for further details as to the requirement of a respective algorithm. Claims 14-20 inherit the same deficiency as claim 13 by reason of dependence.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AlA the applicant regards as the invention.

With respect to treatment of claims, apparatus claims 13-20 will be addressed first, followed by method claims 1-12.


Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim 13 recites “a vehicle network … comprising: a random number generator which is connected to the vehicle network… a plurality of control units”.  It is unclear how the random number generator is both comprised within the vehicle network and connected to the vehicle network.  It is unclear whether the connected to is distinguished from comprised within or the same meaning.  Claim 1 recites similar language and is rejected for the same reason.  Claims 14-20 inherit the same deficiency as claim 13 by reason of dependence.  Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence. 
Claim 13 further recites “a plurality of communicating control units” in lines 1-2, “the control units” in line 4, “a plurality of control units” in line 7, and “a control unit” in lines 21-22.  It is unclear whether these refer to the same unit or different units.  Claim 1 recites similar language and is rejected for the same reason.  Claims 14-20 inherit the same deficiency as claim 13 by reason of dependence.  Claims 2-13 inherit the same deficiency as claim 1 by reason of dependence. 

Claim 13 recites “the aggregation component is designed to post-process the qualified raw data, according to which the latter can be converted into an aggregated data block”.  It is unclear whether the conversion is positively being claimed.   Claims 14-20 inherit the same deficiency as claim 13 by reason of dependence.  
Claim 13 lines 17-19 recites “an aggregated data block by means of a cryptographic one-way function and this data block can be stored”.  It is unclear whether “this data block” is the same as the “aggregated data block”.  Claims 14-20 inherit the same deficiency as claim 13 by reason of dependence.  
Claims 14, 17-20 recite “at least one entropy source”.  It is unclear whether this is the same “at least one entropy source” as recited in claim 13 line 7 or a different “at least one entropy source”.  Claim 3 recites similar language and is rejected for the same reason.  Claim 16 inherits the same deficiency as claim 14 by reason of dependence. 

Claim 17 recites “a random number”.  It is unclear whether this is the same random number recited in claim 13 or a different random number.
Claim 4 recites “the vehicle”.  This limitation lacks antecedent basis.  Claims 5-6 inherit the same deficiency as claim 4 by reason of dependence.  
Claim 5 recites “sensors” in line 4.  It is unclear whether the sensors recited in claim 5 are the same sensors as recited in claim 4.  
Claim 6 recites “raw data”.  It is unclear whether the raw data recited in claim 6 are the same raw data as recited in claim 1 line 8.  
Claim 10 recites “cryptographic calculations”.  It is unclear whether these are the same cryptographic calculations as recited in claim 9 or different cryptographic calculations. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 9-10, 13-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20170168776 A1 Boenisch et al., (hereinafter “Boenisch”).

With respect to treatment of claims, apparatus claims 13-20 will be addressed first, followed by method claims 1-12.

Regarding claim 13, Boenisch teaches the following:
A vehicle network for providing random numbers, having a plurality of communicating control units (fig 1-100, fig 2-200 for vehicle network, client devices 230 and mobile devices 210 for plurality of communicating control devices, [0024] for mobile devices included in client devices) comprising: 
a random number generator which is connected to the vehicle network for the purpose of transmitting random numbers to the control units, wherein the random number generator has an aggregation component, a storage unit and a distribution component (entropy server 220, Data processing module 222 and Data aggregation module 224 for aggregation component, [0012], [0022] entropy pool 228 for storage unit, [0014], Fig 1 113 system bus and figure 2 communication to client devices for distribution component)
 a plurality of control units each with at least one entropy source, wherein the raw data generated by the entropy sources is transmitted to the aggregation 
the aggregation component is designed to combine the raw data transmitted from the entropy sources and to subject them to a quality assurance by being able to use only those combined raw data which both occur in a non-deterministic manner and contain a minimum amount of entropy as qualified raw data ([0012], [0022], [0033] combining includes Exclusive-OR operation, and [0032] normalizing and filtering to remove predictable portions of the number for subject to quality assurance) 
the aggregation component is designed to post-process the qualified raw data, according to which the latter can be converted into an aggregated data block by means of a cryptographic one-way function and this data block can be stored as a random number in the storage unit ([0021] hash function for conversion to aggregated data block by means of a cryptographic one-way function, and 
the storage unit is designed to transmit a stored random number to a control unit via the vehicle network by means of the distribution component ([0024]) network connection established to client device including devices 210 from entropy server).

 Regarding claim 14, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
the random number generator is formed with at least one entropy source ([0032] when the data in the device 222 of 220, which is the random number generator is vibration data module 222 generates entropy data).

Regarding claim 15, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
the at least one entropy source of the control unit is arranged in an entropy agent, wherein the entropy agent is connected to the aggregation component of the random number generator via a unidirectional communication connection (Fig 2 showing a unidirectional communication connection between sensor 212 entropy agent to the entropy server 220 including aggregation component 222, 224 for an embodiment that includes a unidirectional communication connection included in embodiments of [0024]).

Regarding claim 16, in addition to the teachings addressed in the claim 14 analysis, Boenisch teaches the following:
the at least one entropy source of the random number generator is arranged in an entropy agent which is connected to the aggregation component of the random number generator via a unidirectional communication connection 

Regarding claim 17, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
at least one control unit has a random number collector which is connected to the distribution component of the random number generator for the purpose of transmitting a random number via a unidirectional communication connection (Fig 2 Client device 230).

Regarding claim 18, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
at least one entropy source is a sensor of the vehicle ([0012], Fig 2-212).

Regarding claim 20, in addition to the teachings addressed in the claim 13 analysis, Boenisch teaches the following:
at least one entropy source is a cryptographic calculation unit of the vehicle ([0032] last sentence).

Claims 1, and 3 are directed to a method that would be practiced by the apparatus of claims 13-14 respectively.  All steps recited in the method of claims 13-14 are performed by the apparatus of claims 1, and 3 respectively.  The claim 13-14 analysis applies equally to claims 1, and 3 respectively.

Regarding claim 2, in addition to the teachings addressed in the claim 1 analysis, Boenisch teaches the following:
each random number is transmitted only once according to method step g ([0023-0024] a random number is transmitted in response to a request).

Regarding claim 9, in addition to the teachings addressed in the claim 1 analysis, Boenisch teaches the following:
results of cryptographic calculations are used as the entropy sources ([0032]).

Regarding claim 10, in addition to the teachings addressed in the claim 9 analysis, Boenisch teaches the following:
hash sums and/or message authentication codes, signatures, and/or encrypted data are used as cryptographic calculations ([0031-0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Boenisch in view of US 20100195829 A1 Blom et al., (hereinafter “Blom”).

Regarding claim 4, in addition to the teachings addressed in the claim 1 analysis, Boenisch teaches the following:
sensors used in the vehicle are used as entropy sources ([0012], Fig 2-212).
Boenisch does not, however, explicitly disclose measuring inaccuracies of the sensors to use in the entropy source.  However in the same field of endeavor, Blom discloses a method for generating a random number from an entropy source, wherein the source is a GPS sensor ([0033]).  Blom further discloses the GPS sensor may be vehicle mounted ([0050]).  Blom further discloses using errors in the GPS data position as the source for generation of the random bits ([0033]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use a vehicle mounted GPS-sensor as disclosed by Blom as one of the sensors used on the vehicle as an entropy source, wherein measurement inaccuracies in the GPS position is used as the entropy source.  As disclosed by Blom the errors caused by determining position using GPS vary randomly ([0064]).

	Regarding claim 5, Boenisch in view of Blom teach the claim 4 limitations.  Furthermore, Blom teaches using an engine speed sensor as one of the vehicle’s sensors ([0090] wherein speed is one of the sources used in calculation of the random 

Regarding claim 6, Boenisch in view of Blom teach the claim 4 limitations.  Furthermore, Blum teaches the measurement accuracies of the GPS sensor is measured and digitized as a bit number, wherein n least significant bits of the bit number are used as raw data ([0077]).  The motivation to combine provided with respect to claim 4 applies equally to claim 6.

Regarding claim 11, Boenisch teaches the claim 1 limitations.  Boenisch discloses performing quality assurance on the raw data from the entropy sources, but does not explicitly disclose the quality assurance including statistical analysis methods.  However, in the same field of endeavor, Blom discloses performing statistical analysis such as DIEHARD on the raw data from the entropy sources ([0015], [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include statistical analysis of the data for the purpose of validating the randomness of the raw data ([0021]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boenisch in view of US 20160028544 A1 Hyde et al., (hereinafter “Hyde”).

Regarding claim 12, Boenisch teaches the claim 1 limitations. Boenisch securing the random number by encryption but does not explicitly disclose the storage of the .

Claims 7-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Boenisch in view of US 20150006601 A1 Aissi et al., (hereinafter “Aissi”).

Regarding claim 7, Boenisch teaches the claim 1 limitations.  Boenisch does explicitly disclose bus signals from a data bus of the vehicle and/or control signals from a control system of the vehicle are used as the entropy sources.  However, in the same field of endeavor, Aissi discloses a random number generator that creates an entropy pool from multiple sources of entropy (abstract, fig 6 inputs to 604).  Aissi further discloses entropy sources that include control signals ([0077] asynchronous, non-periodic interrupts).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include non-period control signals as disclosed by Aissi in the 

Regarding claim 8, Boenisch in view of Aissi teach the claim 7 limitations.  Furthermore Aissi further discloses a period between two non-periodic messages of the same type on the data bus is used as the entropy source (fig 5, [0062 -0067]).  The motivation provided with respect to claim 7 applies equally to claim 8.

Regarding claim 19, Boenisch teaches the claim 14 limitations.  Boenisch does explicitly disclose at least one entropy source is a data bus of the vehicle.  However, in the same field of endeavor, Aissi discloses a random number generator that creates an entropy pool from multiple sources of entropy (abstract, fig 6 inputs to 604).  Aissi further discloses entropy sources that include control signals ([0077] asynchronous, non-periodic interrupts).  It would have been obvious to one of ordinary skill in the art before the effective filing date to include non-period control signals as disclosed by Aissi in the entropy sources on the data bus disclosed by Boenisch.  As disclosed by Aissi, asynchronous interrupts may have a higher entropy associated with them.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182